Citation Nr: 1638345	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-40 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from May 1998 to July 2004.
This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

When this case was before the Board in April 2015, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

The Veteran is unable to secure or follow substantially gainful employment do to her combined service-connected disabilities.

CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA's duty to notify was satisfied by a letter in September 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board need not discuss in detail the sufficiency of VCAA notice in light of the fact that the Board is granting the Veteran's claim below.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.
It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a)(2015).

The Moore court cited the following language from Timmerman v. Weinberger, 510 F.2d 429 (8th Circuit 1975), in which United States Court of Appeals for the Eighth Circuit addressed unemployability in the Social Security disability context: 

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Moore, 1 Vet. App. at 359 (citing Timmerman at 442).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16 (a) (2015).

In this case, the Board finds that the criteria for a TDIU have been met.  Since the Veteran filed her claim in September 2008, she has been evaluated with an overall combined evaluation for compensation at 70 percent or 80 percent.  Migraine headaches were evaluated as 10 percent since July 2004 and 30 percent since August 2013.  Left upper extremity radiculopathy and right upper extremity radiculopathy were each rated as 20 percent disabling since July 2004.  Status post right knee medial meniscus repair with residual crepitus was evaluated as 10 percent from July 2004 to August 2013.  Left and right lower extremity radiculopathy were each rated as 10 percent disabling from July 2004.  Status post right knee medial meniscus repair was evaluated as 10 percent from August 2013.  Thoracolumbar levoscoliosis and herniated nucleus pulposus of T11-T12 with lumbar intervertebral disc disorder was evaluated as 20 percent from July 2004 and 10 percent from August 2014.  The disabilities of hypertension, pressure neuropathy of the coccyx and the scar on the right leg were all evaluated as noncompensable.  
Under 38 C.F.R. § 4.16, if there are two or more service connected disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Evaluations of one or both upper extremities can be considered as one disability.  38 C.F.R. § 4.16.  Here the Veteran's combined overall evaluation has been 70 percent or 80 percent since the Veteran filed her claim.  She has no disability that is evaluated as 40 percent, but her left upper extremity and right upper extremity can be combined to equal a 40 percent evaluation.  Therefore, the Veteran meets the percentage standards set out in 38 C.F.R. §4.16 (a).

The question then becomes whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities.  
Having carefully considered the evidence of record, the Board has determined that a TDIU is warranted.  In reaching this conclusion, the Board has considered the evidence showing that the Veteran was in a motor vehicle accident during service which led to the Veteran being placed on a permanent profile during service in November 2002 due to significant limitation in work activity which appeared to be related to her back disability.  The claims file also includes documentation that the Veteran received disability severance pay from the Department of Defense.  

In her TDIU application, the Veteran claimed that migraines, bursitis, and sciatica caused her to be unemployable.  She also explained that she had not worked since her discharge from the military.  The Veteran appears to have 4 years of college experience.

In a June 2010 statement, the Veteran noted that she was on morphine three times a day, blood pressure, anxiety, and depression medications that affected employment decision making.  She also explained that no reputable employer would take a chance on hiring her due to her medications, treatments and medical appointment.  

A September 2014 QTC examination noted that the Veteran had a service dog because she could not rely on her legs to keep balance or pick her up, and she had to care for her family alone since her husband was in the military and deployed much of the time.
In March 2016, a VA examiner conducted examinations on the Veteran for all of her service-connected disabilities and provided opinions on the functional impairment of each disability.  

During the examination the Veteran's reports that her headaches became incapacitating approximately once a month.  

The Veteran reported that her blood pressure goes up when she is in pain or when she has panic attacks.  The examiner found that the Veteran's blood pressure had been under control for 2 years.

The examiner noted that the Veteran's scars did not impact her ability to work.  

The examination report showed that the Veteran used a walker for locomotion due to her knee meniscal tear on the left and knee joint osteoarthritis in both knees.  She also had right knee meniscal repair and residuals.  The examiner opined that the Veteran's knee condition may impair her ability to perform occupational tasks that require kneeling, squatting, stair climbing, lifting heavy loads greater than 30 pounds, prolonged standing or walking.  The examiner opined that it should not preclude sedentary activities.  The examiner explained that the knee condition interferes with the above listed activities and performance of these activities will more likely than not worsen the Veteran's conditions.  The examiner indicated that the new diagnosis of right knee osteoarthritis is a progression of the Veteran's service-connected right knee condition.  

The examiner diagnosed the Veteran with cervical radiculopathy, coccydynia and lumbosacral radiculopathy.  The examiner noted that the service-connected cervical radiculopathy is due to pathologies of the neck, noted as cervical stenosis and degenerative disk disease of the cervical spine.  The examination noted that she used a walker constantly due to her disabilities.  The examiner opined that the Veteran's bilateral lower extremity nerve condition may impair her ability to perform occupational functions that require prolonged standing, walking, or climbing, bending and physical labor such as lifting and carrying heavy objects.  Her coccyx condition may impair her ability to perform sedentary activities such as prolonged sitting for more than 30 minutes at a time without taking breaks.  The examiner explained that the prolonged sitting may lead to increased pain due to her coccyx condition.  The examiner opined that the Veteran's bilateral upper extremity nerve condition impairs her ability to perform occupational tasks that require frequent head and neck motion such as typing, working overhead and driving.

The examiner diagnosed the Veteran with cervical stenosis and degenerative disc disease of the cervical spine.  The examiner opined that the Veteran's neck condition impairs her ability to perform occupational tasks that require frequent head and neck motions such as typing and working overhead and driving.  The examiner explained that radicular pain and sensory impairment interfere with the above listed activities and performance of these activities would more likely than not worsen the Veteran's condition.

The examiner diagnosed the Veteran with thoracolumbar levoscoliosis, herniated disc and coccydynia and intervertebral disc syndrome.  The examiner found that the Veteran's back condition may impair her ability to perform occupational functions that require prolonged standing, walking, or climbing, bending, and physical labor such as lifting and carrying heavy objects.  The other activities such as prolonged standing, walking or climbing, bending, and physical labor may cause increased pain and worsening of her thoracolumbar condition.

There is evidence that some of the Veteran's non-service connected disabilities may impact the ability to obtain or retain employment.  The Board may not consider her non-service-connected disabilities in its analysis of entitlement to a TDIU. The Board finds that the weight of the evidence, lay and medical, demonstrates that the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation.

The March 2016 examiner opined that due to the functional limitations of the Veteran's service-connected disabilities, her ability to perform work tasks requiring physical labor would be impaired, and it is more likely than not to be difficult for her to perform sedentary tasks that require prolonged sitting without frequent break periods.  The examiner noted that any opinion beyond these opinions would mere speculation on the part of the examiner because there are several different occupations and work types in the world.  

In sum, when viewed in its entirety, the record supports a finding that the Veteran is precluded from gainful employment due to the combined impact of her service-connected disabilities that specifically impair her ability to perform physical or sedentary tasks.  The examiner also notes that performing physical or sedentary tasks may worsen her service-connected disabilities.  Resolving any doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted.


ORDER

A TDIU is granted, subject to the regulations controlling the payment of monetary benefits.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


